Name: Commission Regulation (EEC) No 4024/89 of 21 December 1989 laying down detailed rules for the application of the import arrangements provided for in Council Regulation (EEC) No 3889/89 for frozen meat of bovine animals covered by CN code 0202 and products covered by CN code 0206 29 91
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 382/5330 . 12. 89 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 4024/89 of 21 December 1989 laying down detailed rules for the application of the import arrangements provided for in Council Regulation (EEC) No 3889/89 for frozen meat of bovine animals covered by CN code 0202 and products covered by CN code 0206 29 91 Whereas Commission Regulation (EEC) No 3719/88 (4), as amended by Regulation (EEC) No 1903/89 0, lays down common detailed rules for the application at the system of import and export licences and advance-fixing certificates for agricultural products ; whereas Commission Regulation (EEC) No 2377/80 (6), as last amended by Regulation (EEC) No 3182/88 Q, lays down special detailed rules on the system of import licences to the beef sector ; Whereas provision should be made for the Member States to forward information on the import arrangement in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3889/89 of 11 December 1989 opening, allocating and providing for the administration of a Community tariff quota for frozen meat of bovine animals failing within CN code 0202 and products falling within CN code 0206 29 91 (1990 ('), and in particular Article 4 thereof, Having regard to Regulation (EEC) No 805/68 of the Council of 27 June 1968 on the common organization of the market in beef and veal (2), as last amended by Regulation (EEC) No 571 /89 (3), and in particular Article 15 (2) thereof, HAS ADOPTED THIS REGULATION :Whereas Regulation (EEC) No 3889/89 lays down the method for administering the Community tariff quota for frozen beef covered by CN code 0202 and for products covered by CN code 0206 29 91 and splits this quota into two parts, one of 47 000 tonnes apportioned between traditional importers and the other of 5 300 tonnes apportioned between the operators which have carried out beef exchanges with third countries ; Whereas, in order to ensure a smooth switchover from the arrangements based on national administration to arrangements subject to Community administration, while taking into account the commercial peculiarities of the products in question, provision should be made for the allocation on a proportional basis of the first part to traditional importers who can prove that, during 1987, 1988 and 1989, they imported products covered by the quota ; whereas, however, within the framework of the procedure based on the submission of application from interested parties and their acceptance to the extent determined by the Commission, importers who can demonstrate the genuine nature of their business, and who apply for quantities of some significance should be granted access to the second part ; whereas verification of the latter criterion requires that applications from a particular trader are to be submitted in the same Member State ; Whereas, in order to avoid speculation, operators who at 1 January 1990 were no longer engaged in activity in the beef sector should be excluded from access to the quota ; Article 1 1 . The quantity referred to in Article 2(a) of Regulation (EEC) No 3889/89 (47 700 tonnes) shall be reserved for importers who can furnish proof of having imported frozen meat covered by CN code 0202 and products covered by CN code 0206 29 91 covered by the quota referred to in Council Regulations (EEC) No 3928/86 (8), (EEC) No 234/88 ( ») and (EEC) No 4076/88 (I0) during the last three years . However, for Portugal, this period is reduced to the two last year. 2. The quantity referred to in Article 2 (b) of Regulation (EEC) No 3888/89 (5 300 tonnes) shall be reserved for operators who can furnish proof of having imported and/or exported during 1988 and 1989, at least 50 tonnes per year of beef not subject to the quotas referred to in Regulations (EEC) No 234/88 and (EEC) No 4076/88 . 3. The proof referred to in paragraphs 1 and 2 shall be provided by means of the customs document of release for free circulation . Member States may provide that such proof may be furnisched by the holder whose name appears in box 4 of import licences. (4) OJ No L 331 , 2. 12. 1988, p. 1 . O OJ No L 184, 30 . 6. 1989, p. 22. H OJ No L 241 , 13 . 9. 1980, p. 5. O OJ No L 283, 18 . 10 . 1988, p. 13 . (8) OJ No L 365, 24. 12. 1986, p. 2. 0 OJ No L 24, 29 . 1 . 1988, p. 4. ( 10) OJ No L 359, 28 . 12. 1988, p. 5. (') OJ No L 378, 27. 12. 1989, p. 16. (2) OJ No L 148, 28 . 6. 1968, p . 24. O OJ No L 61 , 4 . 3 . 1989, p. 43. 30 . 12. 89No L 382/54 Official Journal of the European Communities  Heffing geschorst voor . . . (hoeveelheid waarvoor het certificaat is afgegeven) kg  Direito nivelador suspenso para ... kg (quantidade para a qual foi emitido o certificado). 4. The 4 770 tonnes shall be allocated between the various importers in proportion to their imports during the reference years . 5 . The 5 300 tonnes shall be allocated in proportion to the quantities applied for by importers Article 2 1 . Operators referred to in Article 2 ( 1 ) who, at 1 January 1990 were no longer engaged in any activity in the beef sector shall not qualify under the arrangements provides for in this Regulation . 2 . Companies arising from mergers each having rights under Article 2 ( 1 ), shall benefit from the same rights as the companies from which they were formed. Article 3 1 . Eligibility under the import arrangements provided for in Article 1 shall be subject to presentation of an application for an import licence . 2. Licence applications and licences shall contain : (a) in section 20, one of the following endorsements :  Carne de vacuno congelada [Reglamento (CEE) n ° 3889/89]  frosset kÃ ¸d af hornkvÃ ¦g (forordning (EÃF) nr. 3889/89)  Gefrorenes Rindfleisch (Verordnung (EWG) Nr. 3889/89)  Ã Ã ±Ã Ã µÃ Ã Ã ³Ã ¼Ã ­Ã ½Ã ¿ Ã ²Ã Ã µÃ ¹Ã ¿ Ã ºÃ Ã ­Ã ±Ã  (Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 3889/89) 3 . For the purposes of applying the arrangements, where the quantities are imported under the terms of Article 8 (4) of Regulation (EEC) No 3719/88 , the levy fixed in accordance with Article 12 of Regulation (EEC) No 805/68 and the Common Cusltoms Tariff duty of 20 % shall be charged on the quantites exceeding those indicated in the import licence. Article 4 1 . For the purposes of applying Article 1 ( 1 ) importers shall present to the competent authorities the application for an import licence together with the proof referred to in Article 1 (3), by 19 January 1990 at the latest. The Member States shall forward to the Commission by 31 January 1990 at the latest, a list of importers containing in particular the importers' names and the addresses and the quantities of meat imported under the quota referred to in Regulation (EEC) No 3889/89, during each of the years in question . 2. For the purposes of applying Article 1 (2) (b) applications together with the proof referred to in Article 1 (3) from importers may be lodged up to 19 January 1990. The application or applications lodged by the same party may relate to an overall quantity not exceeding 50 tonnes of frozen meat, product weight. Member States shall forward to the Commission by 31 - January 1990 at the latest a list of applicants including in particular the quantities applied for and the countries of origin indicated. Article 5 Licence applications referred to in Article 4 shall be admissible only where the applicant declares in writing that he has not lodged and undertakes not to lodge any application under the same special arrangements in any Member State other than that in which application is lodged ; if an applicant lodges applications in respect of the same special arrangements in two or more Member States, none of three applications shall be admissible . All applications from the same applicant shall be regarded as a single application. Article 6 1 . The Commission shall decide to what extent applications may be accepted. Subject to the Commission having decided that applications be accepted, import licences shall be issued from 9 February 1990 . 2. As regards the applications referred to in Article 4 (2), if the quantities for which licences are applied for exceed the quantities available , the Commission shall reduce the amounts applied for by a fixed percentage.  frozen meat of bovine animals (Regulation (EEC) No 3889/89)  Viande bovine congelÃ ©e (rÃ ¨glement (CEE) n ° 3889/89)  Carni bovine congelate (regolamento (CEE) n . 3889/89)  Bevroren rundvlees (Verordening (EEG) nr. 3889/89)  Carne de bovino congelada [Regulamento (CEE) n? 3889/891 ; (b) in section 8 , the country of origin ; (c) in section 24, one of the following endorsements :  exacciÃ ³n reguladora suspendida para . . . (cantidad para la que se haya extendido el certificado) kg  suspension af importafgift for . . . (den mÃ ¦ngde licensen er udstedt for) kg  Aussetzung der AbschÃ ¶pfung fÃ ¼r ... kg (Menge, fÃ ¼r* die die Lizenz erteilt wurde)  Ã ±Ã ½Ã ±Ã Ã Ã ­Ã »Ã »Ã µÃ Ã ±Ã ¹ Ã · Ã µÃ ¹Ã Ã Ã ¿Ã Ã ¬ Ã ³Ã ¹Ã ± . . . (ÃÃ ¿Ã Ã ¿Ã Ã ·Ã Ã ± Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ Ã ¿ÃÃ ¿Ã ¯Ã ± Ã Ã ¿Ã Ã ·Ã ³Ã ®Ã ¸Ã ·Ã ºÃ µ Ã Ã ¿ ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ ) kg  levy suspended for ... (quantity for which the licence was issued) kg  prÃ ©lÃ ¨vement suspendu pour . . . (quantitÃ © pour laquelle le certificat a Ã ©tÃ © dÃ ©livrÃ ©) kg  prelievo sospeso per . . . (quantitativo per il quale e stato rilasciato il certificato) kg 30. 12. 89 Official Journal of the European Communities No L 382/55 3 . If the reduction referred to in paragraph 2 results in a quantity of less than five tonnes per application, the allocation shall be by drawing lots, by batches of five tonnes. Article 7 1 . Regulation (EEC) No 2377/80 shall apply. 2. However, notwithstanding Articles 3 and 6 of Regulation (EEC) No 2377/80, the security for import licences shall be ECU 10 per 100 kilograms net weight, and the term of validity of the licences shall expire on 31 December 1990. 3. The security referred to in paragraph 2 shall be lodged when the licences referred to in Article 6 ( 1 ), second subparagraph are issued. Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1989 . For the Commission Ray MAC SHARRY Member of the Commission